         Case 7:16-cv-03013-NSR Document 165 Filed 08/26/21 Page 1 of 3




Memorandum Endorsement
                                                                                8/26/2021
M.C. v. County of Westchester, et al., 16-cv-3013-NSR
        The Court is in receipt of the attached letters dated August 4, 2021 and August 5, 2021
seeking to adjourn the trial currently scheduled to begin on October 25, 2021 or November 1,
2021. (ECF Nos. 163, 164.) In subsequent telephonic communications with Chambers, where
all parties were represented by counsel, the parties were advised that an adjournment would
necessarily result in the instant trial being tentatively scheduled for a date on, or after, April
2022, and counsel represented that they were amenable to certain dates. Counsel were also
advised, and the Court repeats here, that the Court is no longer in control of firmly setting trial
dates and that the Jury Committee now selects which trials will proceed on specific dates with
priority being given to criminal cases and civil cases designated as ‘back-ups’ thereto.
        The parties’ request to reschedule the Jury Trial from October 25, 2021 or, alternatively,
November 1, 2021 until April 25, 2022 or, alternatively, May 2, 2022 is GRANTED. Jury
selection will begin on the morning of the trial date.
        Due to the rescheduling of the Jury Trial dates, all trial deadlines will likewise be
rescheduled. The Joint Pretrial Order shall be submitted on February 18, 2022. Voir dire,
request to charge, all proposed jury instructions, proposed verdict sheet, witness lists, exhibits
lists and copies of premarked, tabbed exhibits (in binders) (Plaintiff to use number exhibits (e.g.,
1, 2, 3); Defendants to use letter exhibits (e.g., A, B, C)) shall be submitted to Chambers on April
11, 2022. Two sets of all the above documents are due the morning of the respective deadline
date. Motions in limine briefing schedule is as follows: Moving papers shall be filed February
25, 2022; Opposition papers shall be filed March 4, 2022; and Reply papers shall be filed March
11, 2022. The parties are directed to provide 2 physical and electronic courtesy copies of all
motion documents to Chambers as the documents are filed. NO EXTENSIONS WILL BE
ENTERTAINED – THESE ARE FINAL DATES.
       The Final Pretrial Conference, to be held via teleconference, is rescheduled from October
15, 2021 to April 8, 2022 at 2:00 pm. The Court encourages the parties to continue discussing
settlement, to advise the Court if it can further facilitate settlement discussions, and to keep the
Court informed of the status of case.
       The Clerk of the Court is directed to terminate the Motion at ECF No. 163.




Dated: August 26, 2021
       White Plains, New York
             Case 7:16-cv-03013-NSR Document 165 Filed 08/26/21 Page 2 of 3


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                   DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                   EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                                  DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                      HARVEY PRAGER
ILANN M. MAAZEL                                                                                  SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                               MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                               NICK BOURLAND
                                                  www ecbawm com
O. ANDREW F. WILSON                                                                            ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                               ANANDA BURRA
DEBRA L. GREENBERGER                                                                                 MAX SELVER
ZOE SALZMAN                                                                                       VIVAKE PRASAD
SAM SHAPIRO                                                                                         NOEL R. LEÓN


                                                    August 4, 2021
   By ECF

   The Honorable Nelson S. Román
   United States District Judge
   300 Quarropas Street
   White Plains, NY 10601

           Re:      M.C. v. County of Westchester, et al., No. 16 Civ. 3013

   Dear Judge Román:

                 This firm represents the Plaintiff in the above-referenced action. As the Court
   may know, the two principal attorneys who handled this case through summary judgment,
   Elizabeth Saylor and David Lebowitz, have left the firm. As a result, I along with my partner
   Debra Greenberger have stepped in to conduct the trial currently scheduled to begin on October
   25 or November 1, 2021 with a joint pretrial order due August 30, 2021 and the briefing of in
   limine motions in the first half of September 2021.

                   I write to request that the trial be adjourned for 30 days along with the related
   filing dates because I am actively engaged in preparing for another jury trial in the Southern
   District of New York before Judge Preska in Laureano v. City of New York, 17 Civ. 181 (LAP)
   The final pre-trial conference is set for September 1, and jury selection will begin on September
   15. Because of the trial in Laureano, I do not have time to prepare for the trial in this action. A
   delay of 30 days will allow me the time needed to prepare for trial in this case, including
   preparing the joint pre-trial order, the motions in limine, and other pre-trial filings and, of course,
   preparing trial presentations and examinations. Defendants take no position on this request.

                   We apologize for the timing of this request, but fear that if the trial date proceeds
   as scheduled I will not be able to serve as trial counsel as our client desires. Thank you for your
   attention to this request.

                                                    Respectfully submitted,

                                                    /s
                                                    Earl S. Ward
   c. All Counsel (by ECF)
             Case 7:16-cv-03013-NSR Document 165 Filed 08/26/21 Page 3 of 3


                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                               DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER               EMMA L. FREEMAN
                                                      10TH FLOOR
JONATHAN S. ABADY                                                                              DAVID BERMAN
                                              NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                  HARVEY PRAGER
ILANN M. MAAZEL                                                                              SCOUT KATOVICH
                                                 TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                           MARISSA BENAVIDES
                                                 FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                           NICK BOURLAND
                                                  www ecbawm com
O. ANDREW F. WILSON                                                                        ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                           ANANDA BURRA
DEBRA L. GREENBERGER                                                                             MAX SELVER
ZOE SALZMAN                                                                                   VIVAKE PRASAD
SAM SHAPIRO                                                                                     NOEL R. LEÓN


                                                    August 5, 2021




   By ECF

   The Honorable Nelson S. Román
   United States District Judge
   300 Quarropas Street
   White Plains, NY 10601

           Re:      M.C. v. County of Westchester, et al., No. 16 Civ. 3013

   Dear Judge Román:

                   We write to inform the Court that counsel for the parties have conferred and we
   are all available for trial commencing March 7, 2022. Defense counsel has confirmed the new
   date with the majority of defendants and does not anticipate any scheduling issues, but is waiting
   to hear back from one or two more. The parties also jointly propose that we file the joint pre-
   trial order by November 19, 2021 and in limine motions on December 3, 2021, with opposition
   and reply papers due on December 15 and 22, respectively.

                    Thank you.


                                                    Respectfully submitted,

                                                    /s

                                                    Earl S. Ward
   c. All Counsel (by ECF)
